department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely kenneth corbin acting director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend s b c d f g m n p q x _ state date _ name of club name of club name of club name of club director president director director __ director name of for-profit llc dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues are you organized and operated for an exempt_purpose under sec_501 of the code no for the reasons set forth below letter cg catalog number 47630w facts you incorporated in the state of s on b your articles of incorporation state the purposes for which you are organized are athletic an additional three page document titled articles of incorporation which has not been executed and with no indication of filing with the appropriate state authorities’ states you are organized exclusively for charitable and educational_purposes for the funding of x more specifically to assist young girls and boys of the x family of clubs play club ball and to enhance their experience by providing supplies and equipment and to provide fundraising and scholarships to athletes in need so they are able to afford club ball x is a for-profit company that owns and operates several clubs in s operates clubs c d f and g the relationship you have with x is that they operate the clubs that you service these clubs are the ones that you help families attend and play for your director m is also the director of clubs f and g your director n is the director of d as well as operations director of all the clubs your director q is the business manager of all the clubs your fourth director is p the spouse of n x owns and if you do not raise money for x they would raise the club_dues passing the expenses to families that you serve your work of raising funds for x prevents them from raising their dues if you did not support x then families you service would not be able to afford to play club ball and x would have to conduct these fundraising efforts or pass the costs to the families you are organized and operated solely to provide funding to x and its related programs you raise funds for these clubs through raffles cookie dough sale candle sales and mixed bag fundraisers each member family is responsible for selling a certain number of raffle tickets and returning the money collected to you members can sell the raffle tickets to a third party or retain and pay for the tickets themselves a drawing is conducted at a prescribed date and time and prizes are distributed to winners the remaining funds are then handed over x to provide funding for its programs x uses the funds raised to purchase balls carts nets poles pads and other supplies for the clubs in the program this keeps these costs from being borne by the families that participate x charges fees to participate in their programs you allow your members to opt_out of the raffle participation but they have to pay the fees to x if the members participate in your fundraisers certain percentages of their participation can be credited to their letter cg catalog number 47630w accounts to offset their costs you also conduct cookie dough sale candle sale and mixed bag fundraisers the companies you use for these fundraisers usually offer from of the sales back to the participants which can be used to pay their fees compensation_for directors m and q are an estimated dollar_figure and dollar_figure big_number respectively for their efforts in organizing the fundraisers coaches who participate in your fundraising program are given gifts and your directors m and q are compensated based on the hours spent on each fundraiser and the work done throughout the year to organize the fundraisers you provided financial data indicating total revenue of approximately dollar_figure expenses for fundraising were approximately dollar_figure approximately dollar_figure was paid out in raffle prizes approximately dollar_figure was given to x and about dollar_figure was paid to members to offset their fees tuition reimbursement for participation in club programs coaches’ gifts professional fees and business_credit card payments made up the rest of the expenses law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious scientific or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section an organization that fails to meet either the organizational_test or the operational_test is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes if exempt purposes specified in sec_501 of the code an organization will not meet exemption if more than an insubstantial part of its activities fails to further an exempt_purpose it engages primarily in activities that accomplish sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1 a -1 c sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather letter cg catalog number 47630w than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests revrul_67_149 1967_1_cb_133 held that an organization formed for the purpose of providing financial assistance to several different types of organizations which are exempt from federal_income_tax under sec_501 of the internal_revenue_code of is exempt from federal_income_tax under sec_501 of the code revrul_69_175 1969_1_cb_149 held that an organization formed by parents of pupils attending a private school that provided bus transportation to and from the school for those children whose parents belong to the organization is not exempt from federal_income_tax under sec_501 of the code parents paid an initial family fee and an additional annual charge for each child the organization’s income approximately equaled the expenses involved in its operations when a group of individuals associate ‘to provide a cooperative service for themselves they are serving a private interest by providing bus transportation for school children under the circumstances described the organization enabled the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization serves a private rather than public interest revrul_80_302 1980_2_cb_182 held that an organization that limits its membership to descendants of a particular family compiles family genealogical research data for use by its members for reasons other than to conform to the religious precepts of the family's denomination presents the data to designated libraries publishes volumes of family history and promotes social activities among family members does not qualify for exemption under sec_501 of the code revrul_76_206 1976_1_cb_154 held a nonprofit organization formed to generate community interest in the retention of classical music programs by a local for- profit radio station by seeking program sponsors encouraging continuation of contracts by existing sponsors urging the public to patronize the sponsors soliciting subscriptions to the station's program guide and distributing materials promoting the classical music programs all of which activities tend to increase the station's revenues does not qualify for exemption under sec_501 of the code catalog number 47630w in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university letter cg in 71_tc_1067 several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the question for the court was not whether the payments made to the for-profits were excessive but whether they benefited substantially from the operation of the applicant the tax_court concluded that the for- profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 application of law in church by mail inc v commissioner t c memo affd 765_f2d_1387 cir the court affirmed a tax_court decision church by mail sent out sermons in numerous mailings this required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization’s business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for- profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church moreover the ministers’ dual control of both the church and the for-profit company enables them to profit from the affiliation of the two entities through increased compensation catalog number 47630w you do not meet the organizational_test requirements of sec_501 of the code and sec_1_501_c_3_-1 of the regulations since the filed copy of your articles of incorporation does not contain the necessary purpose and dissolution clause required for exemption also additional documentation provided by you titled articles of incorporation do not indicate they were filed with the appropriate state officials article il of your articles of incorporation states you are formed for the purpose of funding x and to assist boys and girls who are members of x family of clubs neither the funding of for-profit x or the support provided to its member families are charitable purposes within the meaning of sec_501 of the code letter cg organizational_test - you are not described in sec_501 of the code and sec_1_501_c_3_-1 of the regulations you fail the operational_test for exemption under c because you are operated for the non-exempt purpose of raising funds for a for-profit entity and to help offset member fees and expenses you are not described in sec_1_501_c_3_-1 of the regulations your activities do not further any exempt purposes in fact they provide funds to a for-profit club and benefits to private individuals who are the members of these clubs you are operated for the private benefit of x and its various clubs for whom you raise funds the funds you raise are also used to pay for equipment used at these clubs and to subsidize the fees of the members of the clubs you are therefore not operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 of the regulations your net_earnings from your fundraisers are transferred to for-profit company x your directors m and q are compensated from the proceeds of these fundraisers and your coaches are also given gifts for raising funds in addition you have member accounts to which a portion of the fundraising proceeds are credited for use towards their member dues therefore your net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 and you are not as described in sec_1_501_c_3_-1 of the regulations you are not like the organization in revrul_67_149 that provided financial assistance to organizations exempt under sec_501 your assistance is provided to a for-profit club like the organization in revrul_69_175 you were formed to benefit a group of individuals who are members at the various clubs owned by x provide for the financial obligations of the members you are operating for their respective private interests by raising funds to like the organization in revrul_76_206 you are operated for the benefit of the for-profit x and the various clubs that x operates you limit your membership to members who belong to the clubs owned by x you use the funds raised by your fundraising operations to provide these members with funds to meet their members’ financial obligations at the various clubs owned by x organization in revrul_80_302 you serve private interests of your members and do not qualify for exemption under sec_501 of the code like the you are similar to better business bureau of washington d c inc because you too have a substantial non-exempt purpose your primary purpose is to operate for the letter cg catalog number 47630w benefit of private business interests by raising funds for a for-profit entity and the interests of your members you are similar to est of hawaii supra because x a related for-profit has indirect control_over you your officers and directors are all directors or officers of the various clubs operated by x they will raise funds through members who participate in activity in the various clubs the profits of the for-profit x the directors and officers use you as an instrument to enhance further as shown in church by mail supra your governing body’s dual control_over you and x shows the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from your operations moreover the directors and officers dual control of both you and x enables them to profit from the affiliation of the two entities through increased compensation applicant’s position your work prevents the clubs from having to raise the dues of their participants many of the participant's families would not be able to afford club volleyball and x would need to conduct fundraising efforts on their own or pass the costs on to the families if you did not raise the money then x would have to raise their club_dues and pass on the expenses to the families you serve without your support the families you service will be unable to afford to play ball at the clubs you are requesting exemption to enable you to help defer these costs while helping others save money services response to applicants position raising funds to provide for the expenses of a for-profit club is not an exempt_purpose in addition the use of funds raised by your members through raffles and other fundraisers to pay their financial obligations offers a private benefit to your members as a result you do not meet the requirements for tax exemption conclusion based on the facts we have concluded that you fail to qualify for exemption under sec_501 of the code your activities of raising funds for x a for-profit organization do not further an exempt_purpose the raising of funds by member families and the use of such funds to cover the costs of membership confer private benefit to the member families your earnings also inure to the benefit of your directors and officers who are also directors and officers of the various clubs operated by x to x letter cg catalog number 47630w the for-profit business and to your member families who receive direct financial benefits from you you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include e your organization’s name address ein number and a daytime phone number e a statement that the organization wants to protest the proposed determination ea copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter e an explanation of your reasons for disagreeing including any supporting documents e the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative the protest statement should also include the following declaration the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts under penalties of perjury declare that have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if an organization's representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct your protest will be considered incomplete without this statement letter cg catalog number 47630w an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin acting director exempt_organizations rulings and agreements enclosure publication letter cg catalog number 47630w
